Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 26 January 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport January 26th 1781
                        
                        This very instant, I receive your Excellency’s Letter of the 9th currtt. I have the honor to inform you of
                            the arrival of our two frigates from Boston, together with the Transport L’isle de France,
                            loaded with various supplies necessary for the fleet. these vessels had put to sea on the 10th, have
                            been beaten very severely beaten by three different hard gales, and we were very much concerned about
                            them. The Chevalier Destouches appears quite decided to send off in a short time two frigates.
                        1. to carry arms that are on board a vessel at New London for the State of Virginia.
                        2. to cruise at the entry of Chesapeak bay and thereby render the communication of the Ennemy with the South
                            more uncertain. I sollicit him to add to the number, one line of battle ship, good Sailor, but he with difficulty can
                            agree to it. I think it is the only service we can in this moment render to the Southern States.
                        I wait with much impatience to Learn that the motion of the Pennsylvania Line is intirely quieted, and I wish
                            Sincerely that Your Excellency may have an moment of tranquility that may allow you to come to visit this part of your
                            Excellency’s army. I am with respect and personal attachment, Sir, Your Excellency’s Most obedient and humble Servant
                        
                            le Cte de Rochambeau
                        
                    